960 N.E.2d 563 (2012)
355 Ill. Dec. 681
PEOPLE State of Illinois, respondent,
v.
Juan RODRIGUEZ, petitioner.
No. 112269.
Supreme Court of Illinois.
January 25, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Rodriguez, 408 Ill.App.3d 782, 348 Ill. Dec. 897, 945 N.E.2d 666 (2011). The appellate court is directed to reconsider its judgment in light of People v. Villa, 2011 IL 110777, 355 Ill. Dec. 220, 959 N.E.2d 634, to determine if a different result is warranted.